ACTION of debt on a bond with condition. The declaration was filed in it on the 15th of January, 1862, and rule was thereupon entered by the Prothonotary to plead or demur by the second rule day in vacation, which was the 25th of February following. On the 22d of February the defendant's attorney craved oyer of the condition of the writing obligatory, and on the same day it was granted and a copy of the bond and condition was prepared and addressed to him by mail to Washington, where he then was, but it failed to reach him until after the 25th of that month.